United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-10457
                          Conference Calendar



DON BENNY ANDERSON,

                                      Petitioner-Appellant,

versus

L. E. FLEMING,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:03-CV-97-Y
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Don Benny Anderson, federal prisoner # 06260-026, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

for failure to exhaust administrative remedies.    Federal

prisoners must exhaust “administrative remedies before seeking

habeas relief in federal court under 28 U.S.C. § 2241.”         Fuller

v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).    Exceptions to the

exhaustion requirement apply “only in ‘extraordinary

circumstances’” when administrative remedies “are unavailable or

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10457
                                -2-

wholly inappropriate to the relief sought, or where the attempt

to exhaust such remedies would itself be a patently futile course

of action.”   Id. (internal quotations omitted).

     Anderson has submitted no evidence demonstrating

extraordinary circumstances to support his futility claim.

Consequently, the district court’s dismissal was not an abuse of

discretion.   See id.

     AFFIRMED.